DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 2/5/2021. Claims 1, 5-8, 10-12, 17-18, 24, 26, 50, 67, and 68 are currently pending. Claims 2-4, 9, 13-16, 19-23, 25, 27-49, 51-66 were cancelled. The earliest effective filing date of the present application is 12/11/2013.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5-8, 10-12, 17-18, 24, 26, 50, and 67-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2012/0154169 to Hoekstra (“Hoekstra”).

5.	With regard to claims 1, and 261, Hoekstra disclosed limitations of:
	receiving, by said data collection device comprising a processor within a housing (See Fig. 1 toilet monitoring system (100). Examiner has interpreted the data collection device to be the toilet monitoring system (100). See also Fig. 3 and [0015] describing toilet unit measurement central processor (302). See further [0032] describing the different locations the describing toilet unit measurement central processor (302) can be. The examiner is interpreting the “located in …the toilet unit 300” to be in the housing of the unit.), the resource usage sensor data relating to a location in the facility via said first communications channel from one or more sensors (See Fig. 3; [0010] “FIG. 1 shows one example toilet monitoring system 100. According to this implementation, one or more toilet units 102-1, 102-2, . . . 102-n (collectively referred to as 102 herein), are monitored using a measuring component 103 of monitoring system 100. According to this implementation, one or more measuring device(s) 104-1, 104-2, . . . 104-n (collectively referred to as 104 herein), are deployed in each of the individual toilet units 102 to determine toilet unit usage information related to the individual toilets.” See further [0032] discussing the multiple types of communication channels i.e., WAN, LAN, WiFi, IR, RF, etc.);
applying to the resource usage sensor data, by said collection device, a criterion that defines when a predetermined usage event has occurred (See [0010]-[0014] “The usage information may include, but is not limited to: the time that has elapsed since a previous toilet unit visit [0012] the number of times the toilet unit has been used since its last cleaning the duration of the previous toilet visit(s) The environmental load of the previous toilet visit. Examples of environmental load may include, but are not limited to: odor, temperature, unswept toilet areas, chemicals for cleaning and or deodorizing the toilet unit or surrounding area, and so forth. The toilet unit usage information may be sensed or measured using one or more sensors as will be set forth in more detail with reference to FIG. 3.” See also [0028] discussing the action component (120) notifying of a need for action, like replace the paper-roll. The examiner is interpreting action component (120) as a criteria occurring. See further [0029] discussing the action component (120) triggering an automated response.)); 
identifying, by said processor of the collection device See [0032] discussing toilet unit measurement central processor (302) connection to the sensors.), whether usage data associated with the predetermined usage event when the resource usage sensor data meet the criterion (See [0010]-[0015] discussing the evaluation of an event and reporting of toilet unit usage information. See also Fig. 3 showing different types of sensor locations.); and
in response to the resource usage sensor data meeting the criterion (See [0010]-[0015] discussing the evaluation of an event and reporting of toilet unit usage information.), transmitting, by said data collection device, data indicating occurrence of the predetermined usage event via a second communications channel to a server (See [0015]“ For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device (Not shown in FIG. 1, but provided by way of example as toilet unit measurement central processor 302 in FIG. 3) associated with the measuring device 104 or toilet unit 102.Additionally or alternatively, this information may be sent to another computing device, such as a centralized computing device and/or server that implements a reporting component, such as a report generator 106.” See also [0032] discussing the multiple types of communication channels for transmission i.e., WAN, LAN, WiFi, IR, RF, etc. See further [0028]-[0029] discussing the action component notifying different components or2 in response to the resource usage sensor data not meeting the criterion (See [0010]-[0015] discussing the evaluation of an event and reporting of toilet unit usage information.), storing, in said data collection device, data indicating occurrence of the predetermined usage event (See [0015] discussing the measurement unit’s ability to either store or send data related to measurements made by the sensors. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device … associated with the measuring device 104 or toilet unit 102.”),
 wherein the criterion is met when the resource usage sensor data represents a change in state of the resource (See [0029] discussing the actions taken based on sensor data by the action component (120) like the detecting of an empty toilet paper dispenser and causing a reload of the dispenser or notifying the maintainer. The examiner is interpreting the detection of an empty dispenser as a change in resource state.),

6.	With regard to claims 24, and 503, Hoekstra disclosed limitations of:
transmitting resource usage sensor data from one of more sensors associated with a dispenser or waste bin via a first communication channel to a data collection device (See [0015] discussing the transmission of collected data from a measuring device to a computing device. The examiner is interpreting measuring device to be a sensor.);
	receiving, by said data collection device comprising a processor within a housing (See Fig. 1 toilet monitoring system (100). Examiner has interpreted the data collection device to be the toilet monitoring system (100). See also Fig. 3 and [0015] describing toilet unit measurement central processor (302). See further [0032] describing the different locations the describing toilet unit measurement central processor (302) can be. The examiner is interpreting the “located in …the toilet unit 300” to be in the housing of the unit.), the resource usage sensor data relating to a location in the facility via said first communications channel from one or more sensors (See Fig. 3; [0010] “FIG. 1 shows one example toilet monitoring system ;
applying to the resource usage sensor data, by said collection device, a criterion that defines when a predetermined usage event has occurred (See [0010]-[0014] “The usage information may include, but is not limited to: the time that has elapsed since a previous toilet unit visit [0012] the number of times the toilet unit has been used since its last cleaning the duration of the previous toilet visit(s) The environmental load of the previous toilet visit. Examples of environmental load may include, but are not limited to: odor, temperature, unswept toilet areas, chemicals for cleaning and or deodorizing the toilet unit or surrounding area, and so forth. The toilet unit usage information may be sensed or measured using one or more sensors as will be set forth in more detail with reference to FIG. 3.” See also [0028] discussing the action component (120) notifying of a need for action, like replace the paper-roll. The examiner is interpreting action component (120) as a criteria occurring. See further [0029] discussing the action component (120) triggering an automated response.)); 
identifying, by said processor of the collection device See [0032] discussing toilet unit measurement central processor (302) connection to the sensors.), usage data associated with the predetermined usage event when the resource usage sensor data meet the criterion (See [0010]-[0015] discussing the evaluation of an event and reporting of toilet unit usage information. See also Fig. 3 showing different types of sensor locations.); 
determining, by said data collection device, to transmit data indicating occurrence of the predetermined usage event via a second communications channel to a server in response to the resource usage sensor data meeting the criterion or4 to store data indicating occurrence of the predetermined usage event (See [0015]“ For example, the measuring , in response to the resource usage sensor data not meeting the criterion (See [0015] discussing the measurement unit’s ability to either store or send data related to measurements made by the sensors. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device … associated with the measuring device 104 or toilet unit 102.” See further [0029] discussing the actions taken based on sensor data by the action component (120) like the detecting of an empty toilet paper dispenser and causing a reload of the dispenser or notifying the maintainer. The examiner is interpreting the detection of an empty dispenser as a change in resource state.),
transmitting data or storing data, by said data collection device, based on the determination (See [0029] discussing the actions taken based on sensor data by the action component (120) like the detecting of an empty toilet paper dispenser and causing a reload of the dispenser or notifying the maintainer. The examiner is interpreting the detection of an empty dispenser as a change in resource state.),
wherein the resource usage sensor data is fill level data associated with the dispenser or waste basket (See Fig. 3; [0010]-[0014] “FIG. 1 shows one example toilet monitoring system 100. According to this implementation, one or more toilet units 102-1, 102-2, . . . 102-n (collectively referred to as 102 herein), are monitored using a measuring component 103 of monitoring system 100. According to this implementation, one or more measuring device(s) 104-1, 104-2, . . . 104-n (collectively referred to as 104 herein), are deployed in each of the individual toilet units 102 to determine toilet unit usage information related to the individual toilets. . . . The  and 
wherein the predetermined usage event is selected from a low fill level event, a high fill level event, an emptying event and a refill event ( [0029] “The action component 120 may trigger an automated response, such as activating an odor spraying mechanism in the toilet unit to atomize the odor spray. Moreover, other components of the toilet unit may be configured to be automated. For example, the toilet paper dispenser may be configured to hold multiple rolls of toilet paper, with only one roll accessible to a toiler user at any time. The toilet paper dispenser may be configured to advance another roll of toilet paper when the current roll is sensed to no longer contain toilet paper.” The examiner is interpreting the dispensing example to be a low fill level event and a refill event.).

7.	With regard to claim 5, Hoekstra disclosed the method, 
wherein applying the criterion comprises applying a threshold associated with the predetermined usage event to the resource usage sensor data ([0029] “Additionally or alternatively, the action component 120 may notify the maintainer, who may then advance the next roll or refill the dispenser and so forth. The maintainer may perform the advancement manually at the dispenser or may control the dispenser remotely by manually or electronically activating a toilet paper roll advancement mechanism thus causing the advancement of the new roll.”; Examiner notes that the action component 120 can operate based of set limits.).

8.	With regard to claim 6, Hoekstra disclosed the method, 
the predetermined usage event is associated with a change in a resource state of the location in the facility([0029] “Additionally or alternatively, the action component 120 may notify the maintainer, who may then advance the next roll or refill the dispenser and so forth. The maintainer may perform the advancement manually at the dispenser or may control the .; and 
applying the criterion comprises determining a previously existing resource state of the location in the facility ([0029] “The toilet paper dispenser may be configured to advance another roll of toilet paper when the current roll is sensed to no longer contain toilet paper. Additionally or alternatively, the action component 120 may notify the maintainer, who may then advance the next roll or refill the dispenser and so forth. The maintainer may perform the advancement manually at the dispenser or may control the dispenser remotely by manually or electronically activating a toilet paper roll advancement mechanism thus causing the advancement of the new roll.”).

9.	With regard to claim 7, Hoekstra disclosed the method, 
wherein determining the previously existing resource state of the location in the facility comprises reading stored data relating to the resource state of the location in the facility ([0020] “The reporting component may derive an expected toilet occupancy based on the toilet unit usage information to recommend cleaning, maintenance, toilet unit availability, toilet unit desirability, or male-female distributions of toilet units based on the expected toilet occupancy. Expected toilet occupancy may be based on historical data, simulation models, extrapolation of data of similar toilet units, user input, established rules/laws, and so forth.”), said stored data including a data value or a logical flag ([0015] “Thus, the measurement unit may measure one or more aspect related to time, movement, temperature, odor, sound, and so forth, as set forth in more detail with regard to FIG. 3, and may store or send information related to the measurement as electronic data.”).

10.	With regard to claim 8, Hoekstra disclosed the method,
applying the criterion to each of a predetermined quantity of resource usage data ([0020] “The reporting component may derive an expected toilet occupancy based on the toilet unit usage information to recommend cleaning, maintenance, toilet unit availability, toilet unit desirability, or male-female distributions of toilet units based on the expected toilet occupancy. ; 
determining a proportion of the quantity of resource usage data that satisfy the criterion ([0010] “According to this implementation, one or more measuring device(s) 104-1, 104-2, . . . 104-n (collectively referred to as 104 herein), are deployed in each of the individual toilet units 102 to determine toilet unit usage information related to the individual toilets.); and 
identifying usage data as associated with the predetermined usage event based on the determined proportion ([0010] “The usage information may include, but is not limited to: [0011] the time that has elapsed since a previous toilet unit visit [0012] the number of times the toilet unit has been used since its last cleaning [0013] the duration of the previous toilet visit(s) [0014] The environmental load of the previous toilet visit. Examples of environmental load may include, but are not limited to: odor, temperature, unswept toilet areas, chemicals for cleaning and or deodorizing the toilet unit or surrounding area, and so forth. The toilet unit usage information may be sensed or measured using one or more sensors as will be set forth in more detail with reference to FIG. 3.”; Examiner is interpreting proportion as the load).

11.	With regard to claim 10, Hoekstra disclosed the method,
wherein the predetermined quantity of resource usage data corresponds to a predetermined number of sequentially-received resource usage data values ([0031] “The two dials 202 contain indicators that indicate the amount of time that has elapsed since the last visit (or the total number of users since the last maintenance or cleaning) for that toilet unit.”; Examiner is interpreting availability as a resource).

12.	With regard to claim 11, Hoekstra disclosed the method,
prior to applying the criterion, transforming the resource usage sensor data by applying a filtering algorithm to the resource usage data ([0016] “The report generator 106 may generate or otherwise provide information related to measurements conducted in, on, under, or around the units using the measurement devices 104. For example, the report generator 104 may generate a report 108 that describes, sets forth, or in some form utilizes the relevant information measured by the measuring device(s) 104. The report generator 106 may create, update, or supplement a report, table, graph, database, textual description, or other suitable .

13.	With regard to claim 12, Hoekstra disclosed the method,
wherein transforming the resource usage sensor data with the filtering algorithm comprises determining a statistical parameter associated with a predetermined quantity of the usage data (See Fig. 2 dials (202); [0031] “The two dials 202 contain indicators that indicate the amount of time that has elapsed since the last visit (or the total number of users since the last maintenance or cleaning) for that toilet unit. The bar graphs 204 show the % of people as a function of the time between two toilet visits for each of the toilet units.”).

14.	With regard to claim 17, Hoekstra disclosed the method,
wherein applying the filtering algorithm to the resource usage data comprises dividing the resource usage data into sequential blocks and calculating a filtered value for each block (See Fig. 2 bar graphs (204) dividing percentage of visits by time groups).

15.	With regard to claim 18, Hoekstra disclosed the method,
wherein applying the filtering algorithm to the resource usage data comprises calculating a filtered value corresponding to each data value of the resource usage data based on that data value and data values lying within a predetermined window preceding that data value (See Fig. 2 two dials (202) and bar graphs (204); Examiner notes that evaluating the condition of the toilet from danger to fine is based on predetermined characteristic window based on the bar graph visits.).
16.	With regard to claims 67 and 68, Hoekstra disclosed the limitation of,
	wherein the identifying usage data further includes identifying usage data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted (See [0031]-[0033] discussing the counting of uses of a toilet unit to send alerts on usage and suggestions of use based on the number of events.) .
Response to Arguments
17.	Applicant's arguments as to 35 U.S.C. §§ 102 and 103 filed 2/5/2021 have been fully considered but they are not persuasive. 

Applicant argues that the amendments of the method claims removes the claims from the conditional limitations interpretation. Examiner disagrees. Applicants claims describe a condition precedent, “meeting a criterion,” and two possible paths for the outcome. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017) describing the treatment of conditional limitations in method claim sets.5

Applicant argues for claim 1 and similarly claims 24, 26, and 50 that Hoekstra does not disclose transmitting or storing resource usage sensor data based on criteria applied to that resource usage sensor data. Examiner disagrees
Under the current way the claims are written, in light of the specification, the criteria could be anything. Therefore, Hoekstra’s storing and then transmitting based on a criteria meets these limitations, [0015] and [0028]-[0029] were Hoekstra describes triggering events and the ability to transmit or store locally the data. Applicant tries to further this argument by claiming that Hoekstra on transmits “developed data” and not the resource usage data itself. Examiner disagrees with this too. Applicant specification makes no distinction that its data is unprocessed and under BRI “resource usage sensor data” could be refined of false usages and transmitted.

18.	Finally, Applicant argues that the dependent claims 5-8, 10-12, 17-18, and 67-68 are allowable because the independents are. The examiner disagrees. See previous response to argument and Claim Rejections - 35 USC § 102. Examiner maintains position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.J.W./Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 is mapped as it encompasses claim 26.
        2 This “or” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        3 Claim 24 is mapped as it encompasses claim 50.
        4 This “or” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).	
        5 Examiner notes the conditional limitation interpretation has not been used on claims 26 or 50 as these are device and system claims, see MPEP §2111.04. Examiner would further note the decent in MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017) for possible strengthening of the device and system claim.